Citation Nr: 1241877	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in a disability rating from 20 percent to 10 percent, effective December 1, 2009, for service-connected spondylosis at L5-S1 with referred pain to lower extremities was proper.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York, that reduced a 20 percent disability rating for the Veteran's service-connected low back disability to 10 percent, effective as of December 1, 2009.  (Subsequently, in October 2011, the RO increased the disability rating for the low back disability to 20 percent, effective as of March 11, 2011.)

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board notes that in March 2012, it received additional medical evidence from the Veteran that was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  While the Board, absent a waiver, may not adjudicate a claim based on evidence that has not been previously considered by the AOJ, review of such evidence reveals that it is not pertinent as it does not relate to the Veteran's back disability.  As such, the Board may proceed with the claim without a remand to the AOJ. 


FINDINGS OF FACT

1.  Service connection for the Veteran's low back disability was granted by rating action dated in November 2007, at which time a 20 percent disability rating was assigned effective as of December 1, 2006.

2.  Following a November 2008 VA examination, the RO proposed to reduce the rating for the service-connected low back disability from 20 percent to 10 percent.  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105(e)  by letter dated April 21, 2009. 

3.  By rating action dated in September 2009, the RO implemented a reduction to 10 percent for the service-connected low back disability, effective December 1, 2009.  Notice of the reduction was sent to the Veteran on September 4, 2009. 

4.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected low back disability as the November 2008 findings of the VA examination were inadequate; there was no showing that symptoms had improved such that he no longer met the criteria for a 20 percent rating.


CONCLUSION OF LAW

The reduction of the 20 percent disability rating to a 10 percent disability rating for service-connected spondylosis at L5-S1 with referred pain to the lower extremities was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5239 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his low back disability had not improved since the establishment of service connection in November 2007, wherein an initial 20 percent disability rating had been assigned effective as of December 1, 2006, as he has continued to experience continuous back pain and decreased range of motion. 

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2012). 

The record reflects that in an April 2009 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his low back disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter or request a pre-determination hearing. 

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2012).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2012). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2012); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, however, the 20 percent disability rating for the low back disability was in effect for less than 5 years, from December 1, 2006, to December 1, 2009.   Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2012). 

An examination disclosing improvement will, therefore, warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2012).  The question is, thus, whether an examination had shown an improvement warranting reduction of the rating. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

The Veteran's low back disability is presently rated under 38 C.F.R. § 4.71a,  Diagnostic Code 5299-5239.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2012).   

Diagnostic Code 5239 provides that disabilities manifested by spondylolisthesis or segmental instability, are rated on the basis of limitation of motion, just like arthritis, with disability ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  In addition, for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

Degenerative arthritis established by X- ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003.

The Veteran was awarded service connection for spondylosis at L5-S1 of the lumbar spine with referred pain to the lower extremities by rating action dated in November 2007, at which time a 20 percent disability rating was assigned effective as of December 1, 2006.

At the time of the November 2007 rating decision, the evidence of record included a VA examination report dated in October 2007 which showed that the Veteran reported chronic pain in his back, with trouble sitting for long periods of time.  He described that he had initially injured his back in service in a parachute jump accident in 1999.  He added that he would experience pain with lifting, pushing, or pulling.  He would also have difficulty sleeping due to the back pain.  He indicated that he had daily flare-ups of his back pain, but that he had not had any totally incapacitating episodes over the preceding year.

Physical examination revealed that the Veteran was in no acute distress, and that he ambulated without a limp.  He easily disrobed, got on and off the examining table, and turned from side to side.  There was no gross deformity of the thoracolumbar curve.  He had pain on palpitation of the lower paravertebral musculature and over the sacroiliac joints and sacral area.  Range of motion of the thoracolumbar spine was limited to 40 degrees of flexion, 10 degrees of extension, 20 degrees of right and left side bending, and 30 degrees of right and left rotation.  There was slight discomfort at the extremes of flexion.

Neurological examination revealed straight leg raising to 45 degrees, bilaterally, with posterior thigh pain elicited.  There was no sensory or motor deficit of either lower extremity.  Deep tendon reflexes of the lower extremities were present and symmetrical bilaterally at +2.  He tandem, toe, and heel walked without difficulty.

Repetitive flexion and extension activity of the lumbar spine testing for pain, weakness, and fatigability showed no change of range of motion or pain pattern that had been described prior to activity.  X-rays of the lumbar spine revealed L5-S1 spondylosis.  The diagnosis was spondylosis at L5-S1 of the lumbar spine with referred pain to the lower extremities.

Following the November 2007 rating action, the Veteran was scheduled for a routine future medical evaluation of his service-connected low back disability.

A VA examination report dated in November 2008 shows that the Veteran provided a history of the onset of his back disability as set forth above.  He indicated that he was treating his back symptoms with daily prescription pain medication and back rubs.  The low back pain was said to be constant with the pain worse in the mornings.  He would have daily flare-ups without any specific movement bringing on the pain.  He had one incapacitating episode within the preceding year.  He was able to attend to his activities of daily living without assistance.  He would experienced sleep disturbance because of his back pain, waking up hourly.  He would also avoid lifting, pushing, or carrying heavy objects.  Sitting in a hard chair would cause pain.  He lost one day from work as a mechanic during the preceding year.

Physical examination revealed that he had normal gait and ambulation.  The spine appeared normal on inspection.  There was tenderness to palpation over the paraspinal musculature.  There was no evidence of paralumbar muscle spasm.  There was no tenderness on palpation of the sacroiliac joint.  Range of motion of the thoracolumbar spine was limited to 70 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  There were complaints of pain that increased throughout the movements.  

Neurological examination showed that straight leg raising was 35 degrees on the right and 40 degrees on the left.  The Veteran stopped at this point due to complaints of tightness in his low back.  Deep tendon reflexes were 2+ and equal, bilaterally.  There was no quadriceps atrophy.  Great toes extended against resistance.  Subjective sensory deficits with monofilament testing were negative.  
Repetitive flexion and extension activities testing for pain, weakness, and fatigability showed no change in range of motion or pain pattern that had been described prior to activity.   X-rays revealed spondylosis of the lumbar spine at L5-S1.  The diagnosis was spondylosis of the lumbar spine.

By rating action dated in September 2009, the Veteran's 20 percent disability rating for his low back disability was reduced to 10 percent, effective as of December 1, 2009.  The RO determined that the findings of the November 2008 VA examination did not show that the Veteran continued to meet the criteria for a 20 percent disability rating.

A VA outpatient treatment record dated in November 2009 shows that the Veteran indicated that his low back pain was not present on that day, however, when it would occur, it would radiate down both lower extremities.  He would have intermittent sharp shooting pains but when his low back would start to hurt, he would have a dull ache.  Heat and rest would improve his pain.  His back pain would sometimes be better and sometimes worse with movement depending on how long he would be sitting.  The assessment was low back pain.  There were significant radiological findings on magnetic resonance imaging (MRI) including neural foraminal narrowing that was mild to moderate around the levels of L5-S1; moderate bilaterally at L4-L5; and moderate at the levels of L3-L4 and L2-L3.  The Veteran was treating with prescription pain medication and heat.

A VA outpatient treatment record dated in January 2010 shows that the Veteran reported back pain that he described as three on a scale of 10.  He was taking prescription medication for the pain.  Physical examination revealed paraspinous tenderness to palpation in the lumbar spine.  The assessment was back pain.

In correspondence dated in February 2010, the Veteran indicated that his condition had not improved, and that he had been treated at a private emergency room three times for his back, most recently in July 2009.  He added that he had been prescribed a back brace and had been fitted for one in September or October 2009.
A VA spine examination report dated in March 2011 shows that the Veteran reported pain which alternated to different areas of the back.  Physical examination revealed a normal gait, posture, and head position.  The spine was symmetrical in appearance, with no abnormal spinal curvatures or ankylosis.  There were no spasms, atrophy, guarding, pain with motion, tenderness or weakness of the thoracolumbar sacrospinals.  Range of motion of the thoracolumbar spine was limited to 60 degrees of flexion, 30 degrees of extension, 25 degrees of right and left lateral flexion, and 25 degrees of right and left rotation.  There was no evidence of pain or additional limitations following repetitive motion.  Reflex, sensory, and motor examinations were within normal limits.

Having considered the evidence of record in this case, the Board finds that the reduction to a 10 percent rating was not proper.  In this regard, the October 2007 VA examination report had shown that the Veteran described chronic back pain with lifting, pushing, or pulling, and which would result in difficulty sleeping.  There were also reported daily flare-ups.  There were no reported incapacitating episodes.  Range of motion of the lumbar spine was limited to 40 degrees of flexion which met the criteria for the assignment of a 20 percent disability rating.

During the November 2008 VA examination, the Veteran similarly reported constant pain for which he would take daily prescription pain medication, and daily  flare-ups.   There was the addition of one incapacitating episode in the preceding year.  Range of motion of the lumbar spine was said to be limited to 70 degrees of flexion which met the criteria for the assignment of a 10 percent disability rating.  However, while the examiner indicated that the Veteran had complaints of pain that increased throughout these movements, the examiner did not specify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  The Mitchell Court has held that an examination is inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Moreover, the report did not address the possible effects of functional loss due to decreased or abnormal excursion, strength, speed, coordination, or endurance; as well as less or more movement than normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing.  As such, the Board finds that the findings of the November 2008 VA examination report were not adequate to reduce the rating, and thus, are of limited probative value in determining whether the Veteran had experienced improvement in his disability.  In light of the foregoing, the Board finds that the November 2008 VA examination did not reflect improvement in the Veteran's disability so as to warrant a reduction of his assigned disability rating. 

As the findings of the November 2008 VA examination report did not reflect the complete picture regarding functional losses due to pain, the September 2009 reduction of the disability rating for the service-connected spondylosis at L5-S1 with referred pain to the lower extremities from 20 percent to 10 percent was not proper.  Therefore, restoration of the 20 percent disability rating, effective December 1, 2009, is warranted. 


ORDER

The appeal for restoration of a 20 percent rating from December 1, 2009, is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


